PER CURIAM.
Rolando Fonseca-Perez appeals his conviction for exploitation of a disabled adult following a nonjury trial. He raises two issues, only one of which has merit.
Fonseca-Perez argues that he did not waive his right to a jury trial. Florida *314Rule of Criminal Procedure 3.260 requires a written waiver of trial by jury. The rule may also be satisfied by an oral waiver on the record. Tucker v. State, 559 So.2d 218 (Fla.1990). The State concedes that because neither a written nor an oral waiver appears in this record, Fonseca-Perez is entitled to a new trial. See Gyulveszi v. State, 805 So.2d 84, 86 (Fla. 2d DCA 2002).
Reversed and remanded.
ALTENBERND, C.J., and FULMER and WHATLEY, JJ., concur.